Name: Council Regulation (EEC) No 4002/89 of 21 December 1989 fixing, for 1990, the quota applicable for imports into Portugal of live swine from the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  international trade;  Europe
 Date Published: nan

 No L 382/2 Official Journal of the European Communities 30. 12. 89 COUNCIL REGULATION (EEC) No 4002/89 of 21 December 1989 fixing, for 1990, the quota applicable for imports into Portugal of live swine from the Community as constituted at 31 December 1985 highest level of imports made for the animals concerned (1988 level) since accession by applying twice the minimum annual rate of 10 % provided for in Article 269 (2) (c) of the Act of Accession, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas the initial quotas for 1986 applicable to Portuguese imports from the Community as constituted at 31 December 1985 of certain products in the pigmeat sector were fixed by Regulation (EEC) No 495/86 ('); Whereas the Portuguese authorities have requested that quantitative restrictions on imports in the pigmeat sector be limited to imports of live swine weighing less than 50 kilograms and falling within CN code 0103 91 10 ; whereas a quota was fixed for 1989 by Regulation (EEC) No 41 1 1 /88 (2) for imports of all live animals ; whereas the quota should be fixed for 1990 on the basis of the HAS ADOPTED THIS REGULATION : Article 1 The quota for 1990 which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession, apply to imports of live swine coming from the Community as constitued at 31 December 1985 shall be fixed at the figure set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1989 . For the Council The President E. CRESSON (') OJ No L 54, 1 . 3 . 1986, p. 34. 0 OJ No L 361 , 29. 12. 1988, p. 5. 30 . 12. 89 Official Journal of the European Communities No L 382/3 ANNEX CN code Description Quota for 1990 (tonnes) 0103 Live swine : « ex 0103 91  Other :   Weighing less than 50 kg : \ &gt; 312 0103 91 10    Domestic species * I